Title: From Thomas Jefferson to Robert Lewis, 10 November 1824
From: Jefferson, Thomas
To: Lewis, Robert

Sir  Monticello Nov. 10. 24.I am very sensible of the kindness of the Common-hall and citizens of Fredericksburg in the invitation which you are so good as to communicate to partake of a dinner which will be given to Genl La Fayette in that place. my affection for him and my respect for the Common hall and citizens of Fredericksburg would render a compliance equally a duty and gratification. but age & debility put this out of my power. at this moment too I am additionally disabled by being in a state of convalescence only after an illness of some continuance which has much weakened me. I pray you therefore to present my thanks to the Common hall and citizens for this mark of their attention, to assure them of my high respect and consideration and to accept yourself a like assurance.Th: Jefferson